UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4582



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES A. LIVERMAN, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern of
Virginia, at Norfolk. Rebecca B. Smith, District Judge. (CR-02-
17)


Submitted:   November 7, 2002          Decided:     November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Walter B. Dalton,
Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Michael C.
Moore, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     After his conviction for being a felon in possession of

ammunition in violation of 18 U.S.C. § 922(g) (2000), James A.

Liverman,     Jr.,   appeals   the   district   court’s     order   denying

Liverman’s motion to dismiss the indictment.*       Liverman claims the

indictment pursuant to § 922(g) violated his rights under the

Commerce Clause. We have reviewed the record and find no reversible

error. As the district court correctly concluded, Liverman’s claim

is foreclosed by our decisions in United States v. Gallimore, 247

F.3d 134 (4th Cir. 2001), and United States v. Wells, 98 F.3d 808

(4th Cir. 1996).     It is well established that a panel of this court

cannot overrule the decision of another panel.            United States v.

Najjar, 300 F.3d 466, 486 n.8 (4th Cir. 2002).            Accordingly, we

affirm the district court’s order.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                    AFFIRMED




     *
       Although Liverman pled guilty, he reserved the right to
appeal the district court’s denial of his motion to dismiss the
indictment.


                                     2